DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 5/24/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement as been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inter-source-drain dielectric region” (referenced in at least claims 1 and 11-17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities:  
In line 2, change “spacer” to - - spacers - -;
In line 3, change “spacer” to - - spacers - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 refer to an “inter-source-drain dielectric region.”  It is unclear to the examiner what is meant by an “inter-source-drain dielectric region” because it is not described in the Specification nor illustrated in the Drawings.  As the plain meaning of “inter” means “[located] in between”, the Examiner could not correlate what dielectric region is between the source and drain regions (for example in Fig. 13 or Fig. 14) and corresponds to the “inter-source-drain dielectric region”.  Claims 11-13 and 15-17 further describe the “inter-source-drain dielectric region” as a first dielectric material laterally recessed at a first vertical distance from a surface of a substrate and a second dielectric material filling at least in part a recess in the first dielectric material, but again, these features are not described further in the Specification nor illustrated in the Drawings.  Claims 2-13 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 1.  Claims 15-20 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 14.    For the purposes of examination, the examiner interprets claims 1 and 14 as not including references to the “inter-source-drain dielectric region.”  However, appropriate correction and/or clarification is requested.
Claims 11 and 14-15 recite the term “substantially”.  However, the term "substantially" is a relative term which renders the claims indefinite.  The term "substantially" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term substantial is defined as “being largely but not wholly that which is specified.”   The term “substantially” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “substantially” near the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claims are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Claims 12-13 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 11. Claims 15-20 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 14 and claims 16-17 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 15.
Claims 5-9 recite the limitation "the low-k material".  Each of claims 5-9 depend on claim 4 which refers to two separate “low-k materials” (one comprising the material of the first pair of inner spacers and one comprising the material of the second pair of inner spacers).  Thus, as-written it is unclear which “low-k material” is being referred to in claims 5-9 (e.g., the material of the first pair of inner spacers, the material of the second pair of inner spacers, or the material of both pairs of inner spacers).  For the purposes of examination, the examiner interprets “the low-k material” in claims 5-9 as referring to either the material of the first pair of inner spacers or the material of the second pair of inner spacers.  However, appropriate correction and/or clarification is requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al. (U.S. 2017/0358665; “Song”).
Regarding claim 1, Song discloses a semiconductor integrated circuit comprising:
A nanosheet stack comprising:
A first semiconductor layer (lowest CH, Fig. 2) ([0023], [0025]);
A second semiconductor layer (middle CH, Fig. 2), the second semiconductor layer disposed above and separated from the first semiconductor layer ([0023], [0025]);
A first pair of inner spacers (142, Fig. 2) underpinning opposite sides of the first semiconductor layer ([0027]-[0028]); and
A second pair of inner spacers (142, Fig. 2) between the first semiconductor layer and the second semiconductor layer, the second pair of inner spacers underpinning opposite sides of the second semiconductor layer ([0027]-[0028]);
A first source-drain region (left 105, Fig. 2) on a first side of the nanosheet stack, the first source-drain region contacting (1) the first semiconductor layer, (ii) the second semiconductor layer ([0023]);
A second source-drain region (right 105, Fig. 2) ([0023]); and
A high-k gate dielectric layer (110, Fig. 2) ([0030]-[0031]) and a work-function metal layer (within 130, Fig. 2) ([0026]) on the first and second semiconductor layers and between the first and second semiconductor layers (Fig. 2).
Regarding claim 2, Song discloses the first semiconductor layer (lowest CH, Fig. 2) comprises a silicon layer and the second semiconductor layer (middle CH, Fig. 2) comprises a silicon layer ([0023], [0075]).
Regarding claim 3, Song discloses the first pair of inner spacers (142, Fig. 2) comprises silicon and nitrogen and the second pair of inner spacers (142, Fig. 2) comprises silicon and nitrogen ([0081]).
Regarding claim 4, Song discloses the first pair of inner spacers (142, Fig. 2) comprises a low-k material and the second pair of inner spacers (142, Fig. 2)  comprises a low-k material ([0081]).
Regarding claim 5, Song discloses the low-k material comprises silicon and carbon ([0081]).
Regarding claim 6, Song discloses the low-k material comprises silicon and boron ([0081]).
Regarding claim 7, Song discloses the low-k material comprises silicon, carbon, and nitrogen ([0081]).
Regarding claim 8, Song discloses the low-k material comprises silicon, oxygen, and nitrogen ([0081]).
Regarding claim 9, Song discloses the low-k material comprises silicon, boron, carbon, and nitrogen ([0081]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (U.S. 2017/0358665; “Song”) as applied to claim 1 above, and further in view of Kim et al. (U.S. 2014/0264280 A1; “Kim”).
Regarding claim 10, Song discloses the first source-drain region (left 105, Fig. 2) and second source-drain region (right 105, Fig. 2) may be epitaxially grown ([0023], [0082]) but does not disclose they comprise SiGe.  However, Kim discloses first and second source-drain regions comprising SiGe ([0019]).  This has the advantage of enhanced channel mobility and reduced contact resistance.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Song with the first source-drain region and second source-drain region each comprising SiGe, as taught by Kim, so as to enhance channel mobility and reduce contact resistance.

Claim(s) 14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (U.S. 2017/0358665; “Song”) in view of Kittl et al. (U.S. 2017/0263728 A1; “Kittl”).
Regarding claim 14, Song discloses a semiconductor integrated circuit comprising:
A first nanosheet fin extending in a first direction comprising at least a first nanosheet (lowest CH, Fig. 2) and a second nanosheet (middle CH, Fig. 2) ([0023], [0025]); the first nanosheet fin further comprising:
A first pair of inner spacers (142, Fig. 2) disposed under and contacting the first nanosheet ([0027]-[0028]); and,
A second pair of inner spacers (142, Fig. 2) disposed above and contacting the first semiconductor nanosheet and under and contacting the second semiconductor nanosheet ([0027]-[0028]);
A gate structure (110, 130, 140, 150, Fig. 2) extending in a second direction substantially perpendicular to the first direction, the gate structure disposed over the first nanosheet fin, including over and between the first and second semiconductor nanosheets, the gate structure comprising outer spacers (140, Fig. 2) in regions above the first nanosheet fin ([0026], [0030]-[0031]; Fig. 2);
A first source-drain region (left 105, Fig. 2) extending in a second direction and contacting (i) the first and second nanosheets and (ii) the first and second pairs of inner spacers ([0023]);
A second source-drain region (right 105, Fig. 2) ([0023]).
Yet, Song does not disclose a second nanosheet fin which has the same structure as the first nanosheet fin.  However, Kittl discloses duplicate nanosheet fins which are adjacent to each other ([0023]; Fig. 1L).  This has the advantage of increasing performance and stability of the overall device.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Song with a second nanosheet fin with the same structure as and adjacent to the first nanosheet fin, as taught by Kittl, so as to increase performance and stability of the device.
Regarding claim 18, Song discloses the inner spacers comprises silicon and carbon ([0081]).
Regarding claim 19, Song discloses the inner spacers comprises silicon and boron ([0081]).
Regarding claim 20, Song discloses the low-k material comprises silicon, boron, carbon, and nitrogen ([0081]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 8 of U.S. Patent No. 10,243,061. 
Claim 1 of the instant application corresponds with claims 1 and 7 of the ‘061 patent.
Claim 4 of the instant application corresponds with claims 1, 7, and 8 of the ‘061 patent.
Claim 5 of the instant application corresponds with claims 1, 7, and 8 of the ‘061 patent.
Claims 2-3 and 6-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-8 of U.S. Patent No. 10,243,061 in view of Song et al. (U.S. 2017/0358665; “Song”). 
Claim 2 generally corresponds to claims 1 and 7 of the ‘061 patent.  Yet, claims 1 and 7 of the ‘061 patent do not disclose the first and second semiconductor layers comprise silicon.  However, Song discloses first and second semiconductor layers comprising silicon ([0023], [0075]).  This has the advantage of utilizing a commonly used and thus readily available material.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify claims 1 and 7 of the ‘061 patent with the first and second semiconductor layers comprising silicon, as taught by Song, so as to utilize a readily available semiconductor material.
Claim 3 generally corresponds to claims 1 and 7 of the ‘061 patent.  Yet, claims 1 and 7 of the ‘061 patent do not disclose the inner spacers comprise silicon and nitrogen.  However, Song discloses inner spacers comprising silicon and nitrogen ([0081]).  This has the advantage of forming the inner spacers with good chemical resistance and mechanical strength.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to claims 1 and 7 of the ‘061 patent with the first pair inner spacers and second pair of inner spacers comprising silicon and nitrogen, as taught by Song, so as to form the inner spacers with good chemical resistance and mechanical strength.
Claims 6-9 generally correspond to claims 1 and 7-8 of the ‘061 patent.  Yet, claims 1 and 7-8 of the ‘061 patent do not disclose the inner spacers comprise silicon, boron, carbon, nitrogen, and/or oxygen.  However, Song discloses inner spacers comprising various materials including silicon, boron, carbon, nitrogen, and/or oxygen ([0081]).  This has the advantage of forming the inner spacers with good chemical resistance and mechanical strength.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify claims 1 and 7-8 of the ‘061 patent with the first pair inner spacers and second pair of inner spacers comprising silicon, boron, carbon, nitrogen, and/or oxygen, as taught by Song, so as to form the inner spacers with good chemical resistance and mechanical strength.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,243,061 in view of Kim et al. (U.S. 2014/0264280 A1; “Kim”). 
Claim 10 generally corresponds to claims 1 and 7 of the ‘061 patent.  Yet, claims 1 and 7 of the ‘061 patent does not disclose the first and second source-drain regions are formed of SiGe.  However, Kim discloses first and second source-drain regions comprising SiGe ([0019]).  This has the advantage of enhanced channel mobility and reduced contact resistance.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify claims 1 and 7 of the ‘061 patent with the first source-drain region and second source-drain region each comprising SiGe, as taught by Kim, so as to enhance channel mobility and reduce contact resistance.
Claims 14 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-8 of U.S. Patent No. 10,243,061 in view of Kittl et al. (U.S. 2017/0263728 A1; “Kittl”). 
Claim 14 generally corresponds to claims 1 and 7 of the ‘061 patent.  Yet, claims 1 and 7 of the ‘061 patent do not disclose a second nanosheet fin which is identical in structure to the first nanosheet fin.  However, Kittl discloses duplicate nanosheet fins which are adjacent to each other ([0023]; Fig. 1L).  This has the advantage of increasing performance and stability of the overall device.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify claims 1 and 7 of the ‘061 patent with a second nanosheet fin with the same structure as and adjacent to the first nanosheet fin, as taught by Kittl, so as to increase performance and stability of the device.
Claim 18 corresponds to claims 1 and 7-8 of the ‘061 patent.
Claims 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-8 of U.S. Patent No. 10,243,061 as modified by Kittl et al. (U.S. 2017/0263728 A1; “Kittl”) and in further view of Song et al. (U.S. 2017/0358665; “Song”). 
Claims 19-20 generally correspond to claims 1 and 7-8 of the ‘061 patent in view of Kittl.    Yet, claims 1 and 7-8 of the ‘061 patent patent and Kittl do not disclose the inner spacers comprise silicon, boron, carbon, and/or nitrogen.  However, Song discloses inner spacers comprising various materials including silicon, boron, carbon, and/or nitrogen ([0081]).  This has the advantage of forming the inner spacers with good chemical resistance and mechanical strength.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify claims 1 and 7-8 of the ‘061 patent and Kittl with the first pair inner spacers and second pair of inner spacers comprising silicon, boron, carbon, and/or nitrogen, as taught by Song, so as to form the inner spacers with good chemical resistance and mechanical strength.

Claims 1-2 and 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, and 8-9 of U.S. Patent No. 10,727,315. 
Claim 1 of the instant application corresponds with claim 1 and 4 of the ‘315 patent.
Claim 2 of the instant application corresponds with claim 1, 4, 8, and 9 of the ‘315 patent.
Claim 4 of the instant application corresponds with claim 1, 3, and 4 of the ‘315 patent.
Claim 5 of the instant application corresponds with claim 1, 3 and 4 of the ‘315 patent.
Claims 3 and 6-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4 of U.S. Patent No. 10,727,315 in view of Song et al. (U.S. 2017/0358665; “Song”). 
Claim 3 generally corresponds to claims 1 and 4 of the ‘315 patent.  Yet, claims 1 and 4 of the ‘315 patent do not disclose the inner spacers comprise silicon and nitrogen.  However, Song discloses inner spacers comprising silicon and nitrogen ([0081]).  This has the advantage of forming the inner spacers with good chemical resistance and mechanical strength.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify claims 1 and 4 of the ‘315 patent with the first pair inner spacers and second pair of inner spacers comprising silicon and nitrogen, as taught by Song, so as to form the inner spacers with good chemical resistance and mechanical strength.
Claims 6-9 generally correspond to claims 1, 3, and 4 of the ‘315 patent.  Yet, claims 1, 3, and 4 of the ‘315 patent do not disclose the inner spacers comprise silicon, boron, carbon, nitrogen, and/or oxygen.  However, Song discloses inner spacers comprising various materials including silicon, boron, carbon, nitrogen, and/or oxygen ([0081]).  This has the advantage of forming the inner spacers with good chemical resistance and mechanical strength.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify claims 1, 3, and 4 of the ‘315 patent with the first pair inner spacers and second pair of inner spacers comprising silicon, boron, carbon, nitrogen, and/or oxygen, as taught by Song, so as to form the inner spacers with good chemical resistance and mechanical strength.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,727,315 in view of Kim et al. (U.S. 2014/0264280 A1; “Kim”). 
Claim 10 generally corresponds to claims 1 and 4 of the ‘315 patent.  Yet, claims 1 and 4 of the ‘315 patent does not disclose the first and second source-drain regions are formed of SiGe.  However, Kim discloses first and second source-drain regions comprising SiGe ([0019]).  This has the advantage of enhanced channel mobility and reduced contact resistance.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify claims 1 and 4 of the ‘315 patent with the first source-drain region and second source-drain region each comprising SiGe, as taught by Kim, so as to enhance channel mobility and reduce contact resistance.
Claims 14 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4 of U.S. Patent No. 10,727,315 in view of Kittl et al. (U.S. 2017/0263728 A1; “Kittl”). 
Claim 14 generally corresponds to claims 1 and 4 of the ‘315 patent.  Yet, claims 1 and 4 of the ‘315 patent do not disclose a second nanosheet fin which is identical in structure to the first nanosheet fin.  However, Kittl discloses duplicate nanosheet fins which are adjacent to each other ([0023]; Fig. 1L).  This has the advantage of increasing performance and stability of the overall device.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify claims 1 and 4 of the ‘315 patent with a second nanosheet fin with the same structure as and adjacent to the first nanosheet fin, as taught by Kittl, so as to increase performance and stability of the device.
Claim 18 corresponds to claims 1 and 3-4 of the ‘315 patent.
Claims 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4 of U.S. Patent No. 10,727,315 as modified by Kittl et al. (U.S. 2017/0263728 A1; “Kittl”) and in further view of Song et al. (U.S. 2017/0358665; “Song”). 
Claims 19-20 generally correspond to claims 1, 3, and 4 of the ‘315 patent in view of Kittl.    Yet, claims 1, 3, and 4 of the ‘315 patent and Kittl do not disclose the inner spacers comprise silicon, boron, carbon, and/or nitrogen.  However, Song discloses inner spacers comprising various materials including silicon, boron, carbon, and/or nitrogen ([0081]).  This has the advantage of forming the inner spacers with good chemical resistance and mechanical strength.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify claims 1, 3, and 4 of the ‘315 patent and Kittl with the first pair inner spacers and second pair of inner spacers comprising silicon, boron, carbon, and/or nitrogen, as taught by Song, so as to form the inner spacers with good chemical resistance and mechanical strength.

Claims 1-2 and 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7 of U.S. Patent No. 11,049,953. 
Claim 1 of the instant application corresponds with claims 1-3 of the ‘953 patent.
Claim 2 of the instant application corresponds with claims 1-4 of the ‘953 patent.
Claim 4 of the instant application corresponds with claims 1-3 and 7 of the ‘953 patent.
Claim 5 of the instant application corresponds with claims 1-3 and 7 of the ‘953 patent.
Claims 3 and 6-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7 of U.S. Patent No. 11,049,953 in view of Song et al. (U.S. 2017/0358665; “Song”). 
Claim 3 generally corresponds to claims 1-3 of the ‘953 patent.  Yet, claims 1-3 of the ‘953 patent do not disclose the inner spacers comprise silicon and nitrogen.  However, Song discloses inner spacers comprising silicon and nitrogen ([0081]).  This has the advantage of forming the inner spacers with good chemical resistance and mechanical strength.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify claims 1-3 of the ‘953 patent with the first pair inner spacers and second pair of inner spacers comprising silicon and nitrogen, as taught by Song, so as to form the inner spacers with good chemical resistance and mechanical strength.
Claims 6-9 generally correspond to claims 1, 3, and 7 of the ‘953 patent.  Yet, claims 1, 3, and 7 of the ‘953 patent do not disclose the inner spacers comprise silicon, boron, carbon, nitrogen, and/or oxygen.  However, Song discloses inner spacers comprising various materials including silicon, boron, carbon, nitrogen, and/or oxygen ([0081]).  This has the advantage of forming the inner spacers with good chemical resistance and mechanical strength.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify claims 1, 3, and 7 of the ‘953 patent with the first pair inner spacers and second pair of inner spacers comprising silicon, boron, carbon, nitrogen, and/or oxygen, as taught by Song, so as to form the inner spacers with good chemical resistance and mechanical strength.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,049,953 in view of Kim et al. (U.S. 2014/0264280 A1; “Kim”). 
Claim 10 generally corresponds to claims 1-3 of the ‘953 patent.  Yet, claims 1-3 of the ‘953 patent does not disclose the first and second source-drain regions are formed of SiGe.  However, Kim discloses first and second source-drain regions comprising SiGe ([0019]).  This has the advantage of enhanced channel mobility and reduced contact resistance.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify claims 1-3 of the ‘953 patent with the first source-drain region and second source-drain region each comprising SiGe, as taught by Kim, so as to enhance channel mobility and reduce contact resistance.
Claims 14 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7 of U.S. Patent No. 11,049,953 in view of Kittl et al. (U.S. 2017/0263728 A1; “Kittl”). 
Claim 14 generally corresponds to claims 1-3 of the ‘953 patent.  Yet, claims 1-3 of the ‘953 patent do not disclose a second nanosheet fin which is identical in structure to the first nanosheet fin.  However, Kittl discloses duplicate nanosheet fins which are adjacent to each other ([0023]; Fig. 1L).  This has the advantage of increasing performance and stability of the overall device.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify claims 1-3 of the ‘953 patent with a second nanosheet fin with the same structure as and adjacent to the first nanosheet fin, as taught by Kittl, so as to increase performance and stability of the device.
Claim 18 corresponds to claims 1-3 and 7 of the ‘953 patent.
Claims 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7 of U.S. Patent No. 11,049,953 as modified by Kittl et al. (U.S. 2017/0263728 A1; “Kittl”) and in further view of Song et al. (U.S. 2017/0358665; “Song”). 
Claims 19-20 generally correspond to claims 1-3 and 7 of the ‘953 patent in view of Kittl.    Yet, claims 1-3 and 7 of the ‘953 patent and Kittl do not disclose the inner spacers comprise silicon, boron, carbon, and/or nitrogen.  However, Song discloses inner spacers comprising various materials including silicon, boron, carbon, and/or nitrogen ([0081]).  This has the advantage of forming the inner spacers with good chemical resistance and mechanical strength.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify claims 1-3 and 7 of the ‘953 patent with the first pair inner spacers and second pair of inner spacers comprising silicon, boron, carbon, and/or nitrogen, as taught by Song, so as to form the inner spacers with good chemical resistance and mechanical strength.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        8/12/2022